Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the remarks and arguments submitted by the Applicant on March 28, 2022.
Claims 1-20 have been examined, and a Notice of Allowability has been provided herein for those claims. 

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance

As discussed below, as discussed in the Final Rejection dated May 12, 2021 pgs. 2-4, the rejections under 35 USC § 101 remain withdrawn based on Applicant’s amendments and remarks. Regarding the withdrawal of the 101 rejections, as discussed below; although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. Accordingly, the 101 rejections are withdrawn.  
As recited, the Independent claims are directed to a method (claim 1), a system (claim 8), and a non-transitory machine-readable medium (claim 15). Thus, on its face, the independent claims are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019"). 
Under Step 2A Prong One, claims 1, 8, and 15 recite, in part, a method and system of organizing human activity. Using the limitations of claim 8 to illustrate, the claim recites:
[a] system for push payment decision routing in relation to a transaction, the system comprising: one or more hardware processors; and a memory storing instructions that, when executed by at least one processor among the processors, cause the at least on processor to perform operations comprising: issuing a virtual payment identifier to a mobile device; receiving payment rules from a mobile device, the rules including parameters for invoking at least one push payment to be made via the virtual payment identifier for the transaction; initiating the transaction as a pull payment from the mobile device; authorizing the transaction using verification data associated with the pull payment, the verification data including verification a user is allowed to send funds to complete the transaction; and based on the received rules, completing the transaction as a push payment from the mobile device instead of as a pull payment, the completing of the transaction including verifying a biometric identifier of the user of the mobile device. 
As shown, the claims recite a fundamental economic practice including, e.g., a method of completing {a} transaction as a push payment from {a} mobile device instead of as a pull payment; therefore, the claims recite an abstract idea.
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. The additional elements as shown above recite limitations which go beyond mere insignificant extra-solution activity, for example {receiving} payment rules from a mobile device, the rules including parameters for invoking at least one push payment to be made via the virtual payment identifier for the transaction; Further reciting, initiating the transaction as a pull payment from the mobile device; authorizing the transaction using verification data associated with the pull payment {…}. These limitations are not a steps considered incidental to the primary process, nor a nominal or a tangential addition to the claim. 
The limitations further reciting, {…} the verification data including verification a user is allowed to send funds to complete the transaction; and based on the received rules, completing the transaction as a push payment from the mobile device instead of as a pull payment. As set forth above and considered as a whole, along with the remaining additional limitations and computing components, the additional elements recite limitations which go beyond mere insignificant extra-solution activity, and amount to more than mere instructions to apply the exception using generic components. Additionally, the combination recites significantly more than the recited abstract idea e.g., completing {a} transaction as a push payment from {a} mobile device instead of as a pull payment. At least for these reasons, the judicial exception is integrated into a practical application. Additionally, the judicial exception is directed to an improvement in technology at least for systems and methods for push payment decision routing, not the abstract idea itself. 
Accordingly, because claims 1, 8, and 15 (and claims dependent therefrom) are directed to more than just the abstract idea, claims 1-20 are patent eligible. 
Regarding the 103 rejections, upon examination, the prior art fails to teach or render obvious the limitations of the claims. Using independent claim 8 for illustrative purposes, Applicant has claimed:
[a] system for push payment decision routing in relation to a transaction, the system comprising: one or more hardware processors; and a memory storing instructions that, when executed by at least one processor among the processors, cause the at least on processor to perform operations comprising: 
issuing a virtual payment identifier to a mobile device; 
receiving payment rules from a mobile device, the rules including parameters for invoking at least one push payment to be made via the virtual payment identifier for the transaction; 
initiating the transaction as a pull payment from the mobile device; 
authorizing the transaction using verification data associated with the pull payment, the verification data including verification a user is allowed to send funds to complete the transaction; and 
based on the received rules, completing the transaction as a push payment from the mobile device instead of as a pull payment, 
the completing of the transaction including verifying a biometric identifier of the user of the mobile device.

The following prior art references are deemed most relevant to the allowed claim(s):
Downs (U.S. Pub. No. 20160034889 A1) is relevant as it describes where a buyer purchases at least one of goods and services from a seller via an intermediary, at least one of the intermediary and a third party, an indication is obtained that payment to the intermediary from the buyer is appropriate. Responsive to the indication, the at least one of the intermediary and the third party initiates a pull payment, via a payment card network, for an on-file payment card account number of the buyer. Responsive to success of the pull payment, the at least one of the intermediary and a third party initiates a push payment to the seller.
Ortiz (U.S. Pub. No. 20180293573 A1) discloses systems and methods for the processing of data for the secure creation, administration, manipulation, processing, and storage of electronic data useful in the processing of electronic payment transactions. Aspects of such methods, systems, and data structures include providing at an electronic device, an output indicating that a dynamically-configured electronic token is in a transaction-ready state, where the dynamically-configured electronic token is associated with a plurality of loyalty accounts; in response to one or more signals providing information regarding a location of the electronic device, obtaining token data associated with a loyalty account of the plurality of loyalty accounts corresponding to the location of the electronic device; and via a data communication interface, route a token, generated from the token data, for processing at a transaction processing system.
Kirsch (U.S. Pub. No. 20120323717 A1) describing determining a transaction authentication level includes receiving transaction information associated with a transaction between a user and a relying party, receiving relying party preferences, and determining a relying party authentication level based on the transaction information and the relying party preferences. The method also includes accessing user preferences, and determining a user authentication level based the transaction information and the user preferences. The method further includes determining the transaction authentication level using the user authentication level and the relying party authentication level.
Blewett (U.S. Pub. No. 20120011007 A1) describes methods for mobile payment using dual-tone multi-frequency (DTMF) signals. A mobile device equipped with at least a speaker and an input is used to connect to a server on the mobile network. Upon authentication of a user of the mobile device, the server generates the payment key, translates the key to DTMF signals, and plays the DTMF signals over the speaker of the mobile device. The user holds the mobile device speaker close to a microphone of a DTMF scanner at a POS terminal. The DTMF scanner includes logic that extracts the payment key from the DTMF signals, and the POS terminal uses the payment key to bill the user. The POS terminal transmits the bill with the payment key to the server on the network. The server ensures that the key is active, and debits an account for the user based on the amount presented in the bill. The key is de-activated after a specified time period or one use, whichever occurs first.
Malhotra (U.S. Pub. No. 20170364918 A1) describes applying at least one fraud management machine learning algorithm to a corpus of payment card account transactions. A fraud management profile is built for a payment account holder who performed the payment card account transactions. After the algorithm is applied, the account holder is issued access to perform EFT (electronic funds transfer) transactions via an EFT network switch. The EFT transactions are initiated by the account holder at payment card account acceptance points. The EFT transactions are funded by a bank deposit account owned by the account holder. The fraud management profile is applied to perform fraud management review of the EFT transactions.
Mehew (U.S. Pub. No. 20110320290 A1) describes a system for performing money transfers using augmented reality enabled devices. The system may include a first mobile device associated with a first entity. The first mobile device may be configured to detect an indicator via an augmented reality subsystem. The indicator may include a characteristic and be associated with a second entity, as well as be configured to associate meta-information with the indicator. The first mobile device may further be configured to receive an input comprising an amount to be transferred from the first entity to the second entity and transmit a set of instructions to a money transfer network. The set of instructions may be based in part on the indicator and the input, and include instructions to perform a money transfer between the first entity and the second entity.
Nuzzi (U.S. Pub. No. 20190197512A1) describes methods for  receiving a transaction request from an endpoint device on a network, wherein the endpoint device is registered with a transaction service provider; locating, based on the transaction request, an authorization token corresponding to a payment mechanism, wherein the authorization token is stored to a memory device of the router; in response to receiving the transaction request, transmitting the authorization token to the transaction service provider to retrieve transaction information from the transaction service provider, wherein the transaction information includes payment data for a user of the endpoint device; and transmitting the transaction information to the upstream network location, wherein the upstream network location includes a merchant server

Accordingly, claims 1-20 are allowed because the references, both individually and in combination as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20030140004 A1 to Laracey. 
(2) U.S. Patent Application Publication US 20190197512 A1 to Nuzzi.
(3) U.S. Patent Application Publication US 20110320290 A1 to Mehew.
(4) U.S. Patent Application Publication US 20170364918 A1 to Malhotra.
(5) U.S. Patent Application Publication US 20120323717 A1 to Kirsch.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694